Citation Nr: 1733864	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a cervical spine condition, to include as secondary to a service-connected low back strain and muscle spasms (low back condition).

2. Entitlement to service connection for hypertension, to include as secondary to a low back condition or as due to exposure to environmental hazards in the Southwest Asia theater of operations.

3. Entitlement to service connection for a sinus condition, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.

5. Entitlement to a disability rating in excess of 10 percent prior to April 30, 2010, and in excess of 20 percent thereafter, for a low back condition.

6. Entitlement to an initial disability rating in excess of 50 percent prior to July 23, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for arthritis of the bilateral big toes and feet.

8. Entitlement to service connection for coughing spells, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.

9. Entitlement to service connection for headaches and nausea, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.

10. Entitlement to service connection for sleep apnea, to include as secondary to any service-connected disability or as due to exposure to environmental hazards in the Southwest Asia theater of operations.

11. Entitlement to service connection for a condition of the left upper extremity, including the left shoulder and left arm, to include as secondary to a low back condition.

12. Entitlement to an initial compensable disability rating prior to September 9, 2015, and in excess of 10 percent thereafter, for peripheral neuropathy of the left lower extremity involving the sciatic nerve.

13. Entitlement to an initial compensable disability rating prior to September 9, 2015, and in excess of 10 percent thereafter, for peripheral neuropathy of the left lower extremity involving the femoral nerve.

14. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

15. Whether a disability rating reduction from 30 percent to noncompensable effective May 1, 2016 for open-angle glaucoma suspect (eye condition) was proper.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 2006, to include service in the Southwest Asia theater of operations from January 2005 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011, February 2012, May 2013, November 2013, January 2015, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and St. Paul, Minnesota.  The Veteran's claims file is now in the jurisdiction of the St. Paul RO.

The issues of (1) entitlement to service connection for a cervical spine condition; (2) entitlement to service connection for hypertension; (3) entitlement to service connection for a sinus condition; (4) entitlement to service connection for GERD; (5) entitlement to an increased rating for a low back condition; (6) entitlement to service connection for arthritis of the bilateral big toes and feet; (7) entitlement to service connection for coughing spells; (8) entitlement to service connection for headaches and nausea; (9) entitlement to service connection for sleep apnea; (10) entitlement to service connection for a condition of the left upper extremity; and (11) whether a disability rating reduction for an eye condition was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Prior to July 23, 2014, the symptoms and overall impairment caused by the Veteran's PTSD approximated no more than occupational and social impairment with reduced reliability and productivity.

2. Beginning on July 23, 2014, the symptoms and overall impairment caused by the Veteran's PTSD approximated no more than occupational and social impairment with deficiencies in most areas.

3. For the entire claim period, the Veteran's peripheral neuropathy of the left lower extremity involving the sciatic nerve is best classified as moderate incomplete paralysis.

4. For the entire claim period, the Veteran's peripheral neuropathy of the left lower extremity involving the femoral nerve is best classified as moderate incomplete paralysis.

5. For the entire claim period, the Veteran's peripheral neuropathy of the right lower extremity involving the sciatic nerve is best classified as moderate incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 50 percent prior to July 23, 2014, and 70 percent thereafter, for PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an initial disability rating of 20 percent for peripheral neuropathy of the left lower extremity involving the sciatic nerve have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2017).  
3. The criteria for an initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the femoral nerve have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8726 (2017).  

4. The criteria for a disability rating of 20 percent for radiculopathy of the right lower extremity involving the sciatic nerve have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Ratings for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran's PTSD is currently evaluated as 50 percent disabling from February 3, 2009 to July 22, 2014, and as 70 percent disabling from July 23, 2014 forward.  The Veteran's ratings were assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's rating was changed from 50 percent to 70 percent on July 23, 2014 as the RO determined that a VA examination conducted on that date warranted an increased rating.

Following a careful review of the evidence of record, the Board finds that the Veteran's PTSD does not warrant an initial rating higher than 50 percent prior to July 23, 2014.  Additionally, the Board finds that the Veteran's PTSD does not warrant an initial rating higher than 70 percent from July 23, 2014 forward.  Accordingly, the Board will deny the Veteran's claim.

Throughout the course of the appeal, the Veteran was afforded multiple examinations in relation to his PTSD claim.  Specifically, the Veteran was given VA examinations in January 2011, March 2013, July 2014, and July 2017.  During the January 2011 VA examination, the Veteran reported missing 5 to 6 days of work in the prior year due to his PTSD.  The Veteran stated that he was at risk to lose his job due to irritability in the workplace.  Additionally, the Veteran reported that he had concentration problems at work that caused him to make mistakes and work at a slower pace.  Regarding his family life, the Veteran stated that he was currently married to his spouse for 25 years and had one son.  However, the Veteran described his relationship with his spouse as "fair" and stated that he could be irritable and withdrawn from his son.  Socially, the Veteran stated that he had 2 close friends and primarily watched television and occasionally went to high school or college football games.

During a mental status examination, the Veteran was alert, oriented, and attentive.  The Veteran's mood was dysphoric and his affect was constricted.  The Veteran did not display any psychomotor agitation and he had a cooperative and pleasant attitude towards the examiner.  The Veteran's thought process was logical and coherent.  The Veteran did not display any auditory or visual hallucinations and there was no evidence of any delusional thought content.  The Veteran denied a history of suicide attempts as well as thoughts of hurting himself or others.  Additionally, the examiner stated that the Veteran's memory was mildly impaired for immediate information.  The examiner then diagnosed the Veteran with PTSD and major depressive disorder and assigned a GAF score of 54, classifying the Veteran's level of disability as "in the moderate to considerable range."

During the Veteran's next VA examination in March 2013, the examiner again diagnosed the Veteran with PTSD and major depressive disorder and assigned a GAF score of 54.  The Veteran stated that he had difficulty sleeping, had nightmares, dealt with intrusive thoughts, was hypervigilant, had an exaggerated startle response, felt detached from others, was irritable, and described being in a state of constant fear of service experiences.  Additionally, the Veteran reported being in a depressed mood and had decreased energy and motivation.  The Veteran stated that he had no close friends outside of family and had no hobbies.  The Veteran denied suicidal or homicidal ideations.

Comparatively, during a July 2014 VA examination, the Veteran discussed restlessness during sleep as well as being guarded and hypervigilant.  The Veteran stated that he was isolated and withdrawn from others.  The examiner noted the following objective symptoms in the examination report: depressed mood; anxiety; suspiciousness; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Additionally, the examiner noted the following behavioral observations during the examination: neat dress and grooming; coherent and goal-oriented speech; alertness and orientation to time, place, and person; and a lack of thought or perceptual disturbances.  The examiner remarked that the Veteran had extreme difficulties managing his emotions at work and at home and classified the Veteran's level of impairment as occupational and social impairment with deficiencies in most areas.

Lastly, during a July 2017 VA examination, the Veteran reported that he had become more irritable and that his PTSD symptoms were increasingly interfering with his work.  The Veteran again reported poor sleep with nightmares that impacted his ability to concentrate and focus.  The examiner noted the following objective PTSD symptoms in the examination report: depressed mood; anxiety; panic attacks occurring weekly or less; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; obsessional rituals interfering with routine activities; poor energy; decreased motivation; and hypervigilance.

Within the July 2017 examination report, the examiner recorded the following behavioral observations: appropriate dress and grooming; slow but coherent and goal-directed speech; alertness and orientation to time, place, and person; and a linear thought process devoid of delusional content.  The examiner remarked that the Veteran experienced limited symptom improvement.

From the disability picture painted by the Veteran's multiple VA examinations of record, the Board finds that a rating of 50 percent, but no higher, is warranted from the date of claim to July 23, 2014-the date of the July 2014 VA examination.  Such a rating is warranted during that time period because the Veteran displayed reduced reliability and productivity at work and at home; flattened affect; impaired memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; chronic sleep impairment; depressed mood; anxiety; isolation and detachment from others; and irritability.  These symptoms are representative of the criteria for a 50 percent rating under Diagnostic Code 9411.  During this time period, the Veteran did not display suicidal ideation; obsessional rituals which interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; unprovoked impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  These criteria are representative of the next higher disability rating, 70 percent.  As such, the Board will deny the Veteran's claim.

Comparatively, the Board finds that the Veteran's PTSD symptoms were most analogous to occupational and social impairment with deficiencies in most areas on July 23, 2014-the date of the July 2014 VA examination.  Thus, a 70 percent rating for PTSD is warranted from that date forward.  See 38 C.F.R. § 3.400(o).  However, the Board finds that a rating of 100 percent is not warranted as the Veteran's July 2014 and July 2017 VA examination reports are absent any discussion of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of the Veteran hurting himself or others; an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for the Veteran's own name or occupation as well as the names of close relatives.  A disability picture most analogous to those symptoms must be present in order to warrant a 100 percent rating under Diagnostic Code 9411.  Mauerhan, 16 Vet. App. at 442.  Accordingly, the Board will deny the Veteran's claim.

Although the Board has discussed the appropriateness of current ratings based upon a review of the VA examination reports of record, it finds this conclusion supported by the other medical evidence and lay evidence of record.  Specifically, regarding the time period prior to July 23, 2014 , in a June 2009 VA treatment record, the Veteran discussed flashbacks, sleep impairment, feeling fatigued, feelings of depression and anxiety, and limited interests.  During a mental status examination, the Veteran was well groomed; did not display any abnormal behavior or psychomotor activity; had normal speech; was cooperative toward the VA professional; displayed a depressed mood but had a normal-ranged affect; did not display any inappropriate thought content; denied suicidal or homicidal ideations; had intact short-term and long-term memory; was oriented in all spheres; displayed good concentration, attention, impulse control, insight, and judgment; and his ability for abstract thinking was intact. 

Additionally, in October 2011, the Veteran stated that he took medication for anxiety, sleeping issues, and depression.  The Veteran reported that he had problems being around groups of people, including at work.  The Veteran described himself as a loner and stated that his PTSD had strained his relationship with his spouse and son.  However, the Veteran did not mention thoughts of self-harm, obsessional rituals which interfered with routine activities, speech issues, an inability to function independently due to depression or anxiety, irritability with periods of violence, spatial disorientation, or neglect in personal appearance.

Lastly, in a December 2012 VA treatment record, the Veteran reported experiencing more anger and irritability, particularly with his wife and with people at work.  However, the Veteran denied suicidal ideations and thoughts of self-harm; was neatly dressed and well groomed; was oriented in all spheres; and did not display signs of delusions, illusions, mania, paranoia, or hallucinations.  On this occasion, the clinician assigned a GAF score of 51-a score reflective of moderate symptoms. 

Thus, when reviewing the evidence in its entirety for the time period prior to July 23, 2014, the Board finds that the Veteran's disability picture does not approximate occupational and social impairment with deficiencies in most areas.  Rather, the Veteran's disability picture for that time period most nearly approximated occupational and social impairment with reduced reliability and productivity-a disability picture warranting a 50 percent rating.

Turning to the time period beginning on July 23, 2014, in May 2017, the Veteran's spouse stated that the Veteran was withdrawn, was constantly depressed, had nightmares and sleeping problems, had difficulty working due to lack of focus, and had learned that the Veteran had thought of hurting himself.  However, the Veteran's spouse did not describe any persistent delusions or hallucinations, grossly inappropriate behavior, an intermittent inability to perform activities of daily living, disorientation to time or place, or memory impairment regarding the Veteran's own name or occupation as well as the names of close relatives.  

Comparatively, although a May 2017 VA treatment record noted a disheveled appearance and inappropriate grooming, it did not document any other criteria representative of a 100 percent rating.  Additionally, the Veteran's discussion of suicidal thoughts is a criterion for a 70 percent rating and is not most analogous to the persistent danger criterion mentioned for a 100 percent rating.  

Lastly, in a May 2017 psychiatric evaluation, Dr. Mullen, a non-VA medical professional, recommended a 100 percent disability rating due to the Veteran's work problems and difficulties functioning on a daily basis.  However, in his evaluation, Dr. Mullen noted that the Veteran was fully oriented; maintained good hygiene and dress; had non-psychotic thought content and processes; and denied hallucinations.

Regarding the evidence for the time period beginning on July 23, 2014, after reviewing the evidence in its entirety, the Board finds that the Veteran's disability picture does not approximate total occupational and social impairment.  Rather, the Veteran's disability picture for this time period most nearly approximates occupational and social impairment with deficiencies in most areas-a disability picture warranting a 70 percent rating.

Thus, in light of the above determinations, the Board will deny the Veteran's claim for an initial disability rating in excess of 50 percent prior to July 23, 2014, and in excess of 70 percent thereafter for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).




Increased Ratings for Neurological Complications of the Bilateral Lower Extremities Associated with the Veteran's Low Back Condition

Note 1 to the general rating formula for diseases and injuries of the spine provides that objective neurological abnormalities associated with spinal conditions are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Via a February 2012 rating decision, the RO granted service connection for right lower extremity radiculopathy associated with the Veteran's low back condition and assigned an initial 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective April 30, 2010-the date the Veteran submitted a claim for an increased rating for his low back condition as well entitlement to service connection for a nerve condition of the right leg.  

Additionally, via a September 2016 rating decision, the RO granted service connection for peripheral neuropathy of the left lower extremity associated with the Veteran's low back condition.  The RO assigned two separate ratings of 10 percent for the sciatic and femoral nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8526, both effective September 9, 2015-the date of a VA examination regarding the thoracolumbar spine where the examiner noted left lower extremity neurological complications.

In the instant case, pursuant to Note 1's mandate that neurological abnormality ratings are part and parcel of an increased rating claim involving any portion of the spine, the Board will evaluate the Veteran's bilateral lower extremity neurological issues associated with the service-connected low back condition for the possibility of increased ratings.  The Board will review the evidence of record from April 30, 2010 forward-the date the Veteran submitted his low back increased rating claim.

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating) is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  See 38 C.F.R. § 4.124a.

As stated above, the Veteran is presently in receipt of 10 percent ratings regarding neurological complications of the sciatic nerve in both lower extremities pursuant to Diagnostic Code 8520.  However, in this case, the Board finds Diagnostic Code 8620, sciatic nerve neuritis, to be more appropriate as the Veteran has displayed a loss of reflexes, sensory disturbances, and sharp pain in both of his lower extremities throughout the course of appeal.

Under Diagnostic Code 8620, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; and a 40 percent rating is assigned for moderately severe incomplete paralysis, severe incomplete paralysis with muscle atrophy, or complete paralysis.

Regarding the Veteran's peripheral neuropathy of the left lower extremity involving the femoral nerve, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 8526.  However, the Board finds Diagnostic Code 8726, femoral nerve neuralgia, to be more appropriate as the Veteran's primarily displayed intermittent pain down his left thigh.

Under Diagnostic Code 8726, a 10 percent rating is assigned for mild incomplete paralysis and a 20 percent rating is assigned for moderate incomplete paralysis, severe incomplete paralysis, and complete paralysis.  

Regarding both Diagnostic Codes 8526 and 8726, the Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

After reviewing the evidence of record, the Board finds that the Veteran's neurological abnormalities involving the sciatic nerves of the bilateral lower extremities are best characterized as moderate incomplete paralysis warranting 20 percent ratings for each lower extremity for the entire claim period.  Accordingly, the Board will grant the Veteran's claim in part.  

In regard to the Veteran's neurological abnormality involving the femoral nerve of the left lower extremity, the Board finds that it too is best characterized as moderate incomplete paralysis, warranting a 20 rating for the entire claim period.  As such, the Board will grant the Veteran's claim in part.

Turning to the evidence of record, as documented in a VA treatment record, in February 2010 the Veteran complained of lower back pain radiating to his thigh and calf.  The Veteran described the pain as sharp, throbbing, shooting, and stabling.  During a physical examination, the Veteran produced negative results during straight leg raise testing.  However, the Veteran displayed positive results for bilateral sacroiliac tenderness and diminished reflexes bilaterally in his knees and ankles.

Next, during a July 2011 VA examination regarding the Veteran's back, the Veteran reported pain from his back radiating down his right lower extremity to his right foot.  The Veteran stated that he had numbness in his right leg and that it would occasionally give out when he walked up steps.  During a physical examination, the Veteran displayed diminished reflexes on the left knee and no reflexes in the right knee and ankles.  There were slightly diminished light touch and vibration sensations in the Veteran's right lower extremity.  Additionally, the Veteran had slightly diminished dorsiflexion and plantar flexion bilaterally.  Lastly, straight leg raise testing was positive on the right side.  Despite these results, the examiner opined that the Veteran did not display objective evidence for right lower extremity radiculopathy.  The examiner did not comment upon any neurological complications of the left lower extremity.  In an August 2011 addendum, the examiner opined that there was no link between the Veteran's low back condition and the Veteran's right lower extremity neurological abnormalities.

Next, during another VA examination in April 2013 regarding the Veteran's back, the Veteran discussed intermittent pain radiating down the outside of his right thigh.  However, during testing, the Veteran did not display any muscle atrophy, loss of strength, diminished reflexes, or sensory disturbances in either lower extremity.  The April 2013 examiner then stated that he agreed with the VA examination results of July and August 2011 that the Veteran's right lower extremity neurological complications were not related to the Veteran's low back.

Comparatively, in a September 2013 VA peripheral nerves examination, the examiner stated that the Veteran did not have any diagnosable peripheral nerve conditions.  Pursuant to this examination report, the Veteran only complained of upper extremity radiculopathy.  During physical testing of the lower extremities, the Veteran displayed normal muscle strength, reflexes, and sensation.  Additionally, muscle atrophy was not present.

Despite the findings and opinions expressed during the April and September 2013 VA examinations, during a September 2014 VA examination, the Veteran was unable to perform straight leg raise testing bilaterally.  However, similar to the April and September 2013 VA examinations, the examiner commented that the Veteran did not have radiculopathy in either extremity.

In a September 2015 VA examination, the Veteran was again tested for neurological complications in his lower extremities.  During such testing, the Veteran displayed deep tendon reflexes, and muscle strength.  However, the examiner recorded mild intermittent pain, numbness, and paresthesias of the bilateral lower extremities.  Additionally, the Veteran's straight leg raise testing produced positive results bilaterally.  The examiner opined that the Veteran suffered from mild radiculopathy of the bilateral lower extremities affecting the left sided femoral and sciatic nerves.

More recently, in a March 2017 VA treatment record, the Veteran complained of lower back pain radiating to his right and left thigh.  During physical testing the Veteran displayed normal muscle strength and reflexes.  However, there was decreased light-tough sensation in the entire left lower extremity.  The Veteran was then assessed with lumbar radiculitis.

Likewise, in another VA treatment record from March 2017, the Veteran was tested again for lower extremity neurological abnormalities.  During this testing, the Veteran displayed objective sensory abnormalities in both feet.

When considering the above evidence in its entirety, the Board finds that Veteran experienced objective neurological complications affecting both lower extremities beginning in February 2010-about one month prior to the date of claim for an increased rating for his low back condition.  Specifically, the Veteran complained of pain shooting downwards from his back and into his thigh, and displayed diminished reflexes.  Despite the negative opinions expressed in the July 2011, April and September 2013, and September 2014 VA examinations and August 2011 addendum, the Veteran displayed diminished reflexes, pain, decreased sensation, and positive straight leg raise testing results throughout the entirety of the claim period.  Due to these displays of lower extremity neurological abnormalities throughout the entirety of the claim period, first beginning in February 2010, the Board finds that the effective date for all grants of service connection for sciatic and femoral nerve complications associated with the Veteran's low back condition must be April 30, 2010, the date of the Veteran's low back increased rating claim.  See 38 C.F.R. § 3.400(o).  This decision affects the effective dates assigned to the left lower extremity peripheral neuropathy claims.

Next, the Board finds that all of the Veteran's lower extremity neurological abnormalities are best classified as moderate incomplete paralysis.  As such, the Board will assign separate 20 percent ratings, but no higher, for the entirety of the claim period for each complication.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8620, 8726.  To this extent, the Veteran's claim is granted.

Comparatively, the Board finds that ratings higher than 20 percent are not warranted at any point during the claim period and, to this extent, the Veteran's claim is denied.  Specifically, regarding the left and right sciatic nerve complications, the Veteran never displayed symptoms analogous to moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis-i.e. muscular atrophy, foot drop, loss of active motion below the knee, or weakened or complete loss of flexion below the knee.

Turning to the left femoral nerve complications, throughout the entirety of the claim period, the Veteran never displayed symptoms analogous to severe incomplete paralysis or complete paralysis-i.e. complications affecting the quadriceps extensor muscle.  For that reason, the Board may not assign a rating higher than 20 percent and the Veteran's claim is denied to this extent.

In making this determination, the Board acknowledges that the September 2015 VA examiner classified the Veteran's complications as mild.  However, as stated previously, this classification is not binding on the Board.  See 38 C.F.R. §§ 4.2, 4.6.  Further, despite the September 2015 VA examiner's classification, the Board finds that the entirety of the evidence of record warrants the assignment of a rating associated with moderate incomplete paralysis.





ORDER

Entitlement to an initial disability rating in excess of 50 percent prior to July 23, 2014, and in excess of 70 percent thereafter, for PTSD is denied.

An initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the sciatic nerve, is granted effective April 30, 2010.

An initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity involving the femoral nerve, is granted effective April 30, 2010.

An initial disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity involving the sciatic nerve, is granted effective April 30, 2010.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for: (1) entitlement to service connection for a cervical spine condition; (2) entitlement to service connection for hypertension; (3) entitlement to service connection for a sinus condition; (4) entitlement to service connection for GERD; (5) entitlement to an increased rating for a low back condition; (6) entitlement to service connection for arthritis of the bilateral big toes and feet; (7) entitlement to service connection for coughing spells; (8) entitlement to service connection for headaches and nausea; (9) entitlement to service connection for sleep apnea; (10) entitlement to service connection for a condition of the left upper extremity; and (11) whether a disability rating reduction for an eye condition was proper.



Service Connection for a Cervical Spine Condition

In regard to the Veteran's claim for service connection for a cervical spine condition, to include as secondary to a low back condition, the Veteran was afforded a VA examination in September 2013.  During this examination, the examiner stated that the Veteran did not have any diagnosis regarding the cervical spine.  

The September 2013 examiner stated that he had also reviewed a July 2011 VA examination and August 2011 addendum discussing the spine and noted that there were no objective findings of spine pathology on the those examinations either.  However, the Board notes that there is no indication that the cervical spine was tested during the July 2011 VA examination and the August 2011 addendum merely provided an opinion as to lower extremity peripheral nerve conditions.

Since the September 2013 VA examination, the Veteran has received a diagnosis regarding his cervical spine.  Specifically, in a July 2016 VA treatment record, results of magnetic resonance imaging (MRI) of the cervical spine indicated mild stenosis.  Additionally, in an April 2017 VA treatment record, imaging results indicated mild degenerative changes of the cervical spine. 

Based on the evidence obtained since the September 2013 examination, an additional VA examination is necessary prior to adjudication of this issue on the merits.  See 38 C.F.R. §§ 3.327(a).

Service Connection for Hypertension

In his April 2015 Notice of Disagreement (NOD), the Veteran contended that medication he took for lower back pain contributed to his hypertension.  The Veteran was afforded VA examinations regarding his hypertension claim in July 2015 and September 2015.  The September 2015 VA examination specifically addressed the Veteran's contention that his hypertension could be a result of his Southwest Asia service and did not comment upon any relationship between the Veteran's low back condition and hypertension.  

Comparatively, following the July 2015 examination, the examiner opined as to whether the Veteran's hypertension for was secondary to-i.e. caused or aggravated by-his low back condition.  However, it is unclear from the examination report whether the examiner explicitly addressed the relationship between the Veteran's pain medication and his current hypertension disability.

As VA examiners are to consider a claimant's contentions in formulating medical opinions, remand is required for an additional VA medical opinion to address the contention raised in the Veteran's April 2015 NOD.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006).

Service Connection for a Sinus Condition

As indicated on the title page, the Veteran contends that he currently has a sinus condition that could be due to exposure to environmental hazards in the Southwest Asia theater of operations.  During a September 2014 VA examination, the Veteran was diagnosed with rhinorrhea and the examiner labeled said rhinorrhea as an undiagnosed illness.  However, in a January 2015 VA medical opinion, the clinician stated that the Veteran did not have an active diagnosis regarding his claimed sinus condition and opined that the September 2014 examiner's labeling of rhinorrhea as an undiagnosed illness was in error as the Veteran had not gone through thorough medical evaluations, including an evaluation by a specialist.

Due to the disparate the findings of the September 2014 and January 2015 VA examinations, the Board will remand this matter to determine whether any sinus symptom could constitute an undiagnosed illness.  See 38 C.F.R. § 3.317.  Per the January 2015 VA clinician's own recommendation, a thorough medical evaluation, including evaluation by a specialist, must occur prior to readjudication of this issue on the merits. 




Service Connection for GERD

Regarding the Veteran's claim for service connection for GERD, he was afforded a VA examination in September 2014 and January 2015.  In both of the examination reports, the examiners referred to a June 2014 VA treatment record wherein an esophagogastroduodenoscopy (EGD) noted the presence of Helicobacter pylori bacteria.  Both examiners opined that Helicobacter pylori explained the Veteran's GERD symptoms.

However, the Veteran's VA treatment records indicate that the Veteran was first assessed with GERD in December 2008-about two and a half years after service and about 5 years prior to the June 2014 VA EGD noting Helicobacter pylori.  Neither examiner discussed this December 2008 assessment in formulating their opinions.  Due to this possible lack of consideration of the Veteran's prior medical history, the Board will remand this issue so that a new VA medical opinion or examination can be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Increased Rating for a Low Back Condition

In connection to his claim for an increased rating for a low back condition, the Veteran was most recently provided a VA examination in September 2015.  During this examination, the examiner noted that there was objective evidence of pain during all of the movements made during range of motion testing.  However, the examiner did not indicate when pain first began for any movement.

To appropriately assign a rating for the Veteran's low back condition, the Board must take into account functional loss due pain, weakness, excess fatigability, incoordination, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the September 2015 VA examiner did not record where pain first began for any movement tested during range of motion testing, the Board finds it inadequate for adjudicative purposes.  Accordingly, the Board will remand this issue so that the Veteran may be afforded a new VA examination. 

Service Connection for Arthritis of the Bilateral Big Toes and Feet

In regard to his claim regarding his bilateral big toes and feet, the Veteran has not yet been afforded a VA examination.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C.S. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test, the Board finds that the Veteran must be afforded a VA medical opinion or examination in regard to this claim.  Specifically, throughout the course of the appeal, the Veteran has received multiple diagnoses regarding his large toes and feet, as documented in August 2009, August 2011, May 2014, June 2014, October 2014, and March 2017 VA treatment records.  Next, in April 2010 and October 2011 statements, the Veteran contended that his toe and foot problems were a result of running wearing boots over the course of a 20-year military career.  Yet, as the record does not contain sufficient medical evidence to make a decision on the merits, the issue will be remanded so that such evidence may be obtained.

Service Connection for Coughing Spells

The Veteran has also not yet been directly given a VA examination in regard to his claim for coughing spells.  Applying the Waters-Colantonio test discussed in the immediately prior section, the Board finds that the Veteran must be afforded an examination in regard to this claim.  Specifically, a March 2017 VA treatment record indicated that the Veteran suffered from a "chronic cough."  Next, in a January 2006 post-Iraq deployment health assessment, the Veteran indicated being exposed to smoke from burning trash or feces, vehicle or truck exhaust fumes, Jet Propellant 8 or other fuels, paints, sand, and dust during his deployment from January 2005 to January 2006.

Although the Veteran underwent a VA Gulf War general medical examination in January 2015 that listed respiratory conditions, no opinion was rendered (1) as to the etiology of the Veteran's chronic cough, or (2) whether the Veteran's chronic cough was a symptom of an undiagnosed illness.  Due to this lack of medical nexus evidence, the Board will remand the matter so that a VA medical opinion or examination may be obtained.

Service Connection for Headaches and Nausea
 
Regarding his claim for headaches and nausea, in September 2015, a VA clinician provided a medical opinion as to the Veteran's headaches.  The clinician stated that the Veteran had an active diagnosis of tension headaches and opined that these headaches were less likely than not caused by or the result of the Veteran's exposures to environmental hazards in Southwest Asia.  In formulating her opinion, the clinician stated that tension headaches were not on the list of conditions known to be caused or chronically aggravated by a history of exposure to toxins during the Gulf War.  

The Board finds this opinion inadequate for adjudicative purposes.  Specifically, 38 C.F.R. § 3.317, the presumption for certain disabilities occurring in Persian Gulf veterans, specifically lists headaches as a sign or symptom of an undiagnosed or medically unexplained chronic multisymptom illness warranting presumptive service connection.  Due to this inaccuracy contained within the September 2015 VA medical opinion, the Board will remand this issue so that the Veteran may be afforded a new VA examination.



Entitlement to Service Connection for Sleep Apnea

In connection with his claim for service connection for sleep apnea, the Veteran was afforded a VA examination in April 2013.  During this examination, the examiner stated that the Veteran did not have nor ever had a diagnosis of sleep apnea.

Since the April 2013 VA examination, the Veteran has received a diagnosis regarding sleep apnea.  Specifically, a May 2013 VA treatment record notes an assessment of obstructive sleep apnea.

Based on the evidence obtained since the April 2013 examination, an additional VA examination or medical opinion is necessary prior to adjudication of this issue on the merits.  See 38 C.F.R. §§ 3.327(a).

Service Connection for a Condition of the Left Upper Extremity, to Include the Shoulder and Arm

In a January 2016 VA treatment record, the Veteran complained of left-sided neck pain radiating to the lateral aspects of the left upper extremity to the fourth and fifth digits of his left hand.  The clinician assessed the Veteran with cervical radiculopathy. 

From this evidence, the Board finds that the Veteran's left upper extremity claim is related and possibly dependent upon his claim for service connection for a cervical spine condition.  Accordingly, a remand of the left upper extremity claim is warranted as the two issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Eye Condition Rating Reduction

Via a May 2006 rating decision, the Veteran was granted service connection for open-angle glaucoma suspect.  The Veteran was assigned an initial rating of 30 percent under 38 C.F.R. § 4.84a, Diagnostic Code 6078.  This rating was assigned based upon an April 2006 VA examination which showed visual field defects in both eyes that were converted to 20/70 visual acuity in each eye.

Following the May 2006 rating decision, the rating criteria for eye disabilities found at 38 C.F.R. §§ 4.75 to 4.84a were amended, effective December 10, 2008.  See 73 Fed. Reg. 66543, 66554.  38 C.F.R. § 4.84a was removed and reserved.  

In April 2015, the RO proposed a reduction in the Veteran's disability rating under 38 C.F.R. § 3.622(c)(2) due to the Veteran's failure to report for a VA reexamination without cause.  However, subsequent to the proposed reduction, the Veteran provided good cause for failing to report and was afforded another VA examination in September 2015.

During the September 2015 VA examination, the examiner diagnosed the Veteran with glaucoma suspect and recorded corrected distance vision in both eyes at 20/40 or better.  The examiner stated that the Veteran had a visual field defect, but found the Veteran's visual fields testing results to be unreliable.

Following the September 2015 VA examination, the Veteran's rating was reduced in a February 2016 rating decision from 30 percent to noncompensable under 38 C.F.R. § 4.79, Diagnostic Code-6066-6013.  Citing the September 2015 VA examination, the RO stated the Veteran's visual acuity warranted a noncompensable evaluation.  Additionally, the RO stated that he September 2015 VA examination showed normal visual fields bilaterally.

Later, in the October 2016 Statement of the Case (SOC), the RO stated that in fact the Veteran was initially granted service connection in May 2006 in error as open-angle glaucoma suspect is not considered a disability for VA purposes.  However, pursuant to 38 C.F.R. § 3.957, VA could not sever service connection as the May 2006 grant was not based on fraud.  Nonetheless, the RO stated that the Veteran's rating for open-angle glaucoma suspect was reduced from 30 percent to noncompensable, effective May 1, 2016 because: (1) the Veteran did not have a diagnosis of glaucoma instead of open-angle glaucoma suspect; (2) the Veteran's corrected near and distance vision in both eyes was 20/40; and (3) the Veteran's displayed normal visual fields bilaterally.  

Moving beyond the procedural history regarding the Veteran's eye condition, 38 C.F.R. § 3.344(a) states that examinations that are "less full and complete than those on which payments were authorized or continued" cannot be used as a basis of reduction.  In Tucker v. Derwinski, the Court of Appeals for Veterans Claims (Court) held that examination reports on which reductions are based must be adequate.  2 Vet. App. 201 (1992).  

Applying these principles, the Board finds the September 2015 VA examination inadequate for adjudicative purposes.  Specifically, the examiner noted a visual field defect in the examination report but commented that the Veteran's test results were unreliable.  This unreliability makes the September 2015 VA examination "less full and complete" than the April 2006 VA examination upon which the grant of service connection was based.  Accordingly, the Board will remand this issue for the scheduling of a new VA examination.

Records

Lastly, given the need to remand the foregoing issues, any outstanding VA treatment records should also be obtained.  Specifically, the AOJ should attempt to obtain all VA treatment records dated since June 2017.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  Specifically, obtain any VA treatment records dated since June 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any cervical spine condition.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine condition had its onset in service or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected low back condition caused the Veteran's cervical spine condition.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected low back condition aggravated the Veteran's cervical spine condition beyond the natural progression of the disease.

If the clinician finds that the Veteran's cervical spine condition was worsened beyond normal progression (aggravated) by his service-connected low back condition, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected low back condition.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* An April 2017 VA treatment record wherein imaging revealed mild degenerative changes at the cervical spine; 

* A July 2016 VA treatment record wherein an MRI revealed with mild stenosis of the cervical spine; and

* A December 2004 service treatment record (STR) wherein the Veteran complained of chronic neck pain for the past 3 years.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

3. After Item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate clinician for the issuance of a medical opinion as to the nature and etiology of the Veteran's hypertension.  If the clinician determines that an examination is necessary, one should be scheduled.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested within a year of his separation from service.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected low back condition-including medication taken for the low back condition-caused the Veteran's hypertension.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected low back condition-including medication taken for the low back condition-aggravated the Veteran's hypertension beyond the natural progression of the disease.

If the clinician finds that the Veteran's hypertension was worsened beyond normal progression (aggravated) by his service-connected low back condition, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected low back condition.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

4. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an ear, nose, and throat specialist-or any other appropriate specialist-to determine the nature and etiology of any sinus condition.  Any and all relevant studies, tests, and evaluations deemed necessary by the specialist should be performed.  The specialist should then address the following:

(a) Please identify the presence of any sinus conditions present during the course of the claim.  If none are present at the time of the examination, please report whether any have been present during the pendency of the claim (since March 2014).

(b) If any sinus conditions are present, please state whether it is at least as likely as not (50 percent probability or more) that the sinus condition is related to service, to include exposure to environmental hazards during service in Southwest Asia.

(c) If there is no diagnosed disability that the Veteran's sinus condition or runny nose can be attributed to, please indicate whether the Veteran's complaints are representative of an undiagnosed illness related to the Veteran's service in Southwest Asia.

In offering any opinion, the specialist should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  If the specialist cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

5. After Item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate clinician for the issuance of a medical opinion as to the nature and etiology of the Veteran's GERD.  If the clinician determines that an examination is necessary, one should be scheduled.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  

The clinician should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD had its onset in service or is otherwise related to service, to include exposure to environmental hazards during service in Southwest Asia.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* A December 2008 VA treatment record wherein the Veteran was assessed with GERD; and 

* A June 2014 VA treatment record discussing the results of an EGD.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

6. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected low back condition. The Veteran's claims folder should be made available to and be reviewed by the clinician in conjunction with the examination. Any disability benefits questionnaires (DBQs) deemed relevant by the clinician should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the clinician should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the clinician is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The clinician should also comment on the degree to which the Veteran's service-connected low back condition affects his overall occupational and social functioning and his ability to obtain and retain substantially gainful employment.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the clinician cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

7. After Item (1) has been completed to the extent possible, send the Veteran's claims filed to an appropriate clinician for the issuance of a medical opinion as to the nature and etiology of the Veteran's arthritis of the bilateral big toes and feet.  If the clinician determines that an examination is necessary, one should be scheduled.  The claims file, including a copy of this remand, must be made available to and be reviewed by the specialist.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed.

The clinician should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's condition of the bilateral large toes and feet was caused by, resulted from, or is otherwise related to service, to include a 20-year military career running in boots.

In offering any opinion, the specialist should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* An October 2014 VA treatment record assessing the Veteran with hallux rigidus;

* A September 2014 VA treatment record discussing post-operative treatment for the Veteran's left great toe;

* A May 2014 VA treatment record wherein x-rays revealed degenerative joint disease in both great toe joints; and

* An August 2009 VA treatment record assessing the Veteran with "flatfeet with arthritic first met-phal joints."

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

8. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any respiratory condition claimed as "coughing spells."  Any and all relevant studies, tests, and evaluations deemed necessary by the specialist should be performed.  The clinician should then address the following:

(a) Please identify the presence of any respiratory conditions present during the course of the claim.  If none are present at the time of the examination, please report whether any have been present during the pendency of the claim (since November 2010).

(b) If any respiratory conditions are present, please state whether it is at least as likely as not (50 percent probability or more) that the respiratory condition is related to service, to include exposure to environmental hazards during service in Southwest Asia.

(c) If there is no diagnosed disability that the Veteran's respiratory condition can be attributed to, please indicate whether the Veteran's complaints of chronic coughing are representative of an undiagnosed illness related to the Veteran's service in Southwest Asia.

In offering any opinion, the specialist should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  If the specialist cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

9. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his headaches and nausea.  Any and all relevant studies, tests, and evaluations deemed necessary by the specialist should be performed.  The clinician should then address the following:

(a) Please identify the presence of any condition responsible for the Veteran's headaches and nausea that was present during the course of the claim.  If such condition is not present at the time of the examination, please report whether any have been present during the pendency of the claim (since November 2010).

(b) If any such conditions are present, please state whether it is at least as likely as not (50 percent probability or more) that it is related to service, to include exposure to environmental hazards during service in Southwest Asia.

(c) If there is no diagnosed disability that the Veteran's headaches and nausea can be attributed to, please indicate whether such complaints of headaches and nausea are representative of an undiagnosed illness related to the Veteran's service in Southwest Asia.

In offering any opinion, the specialist should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  If the specialist cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

10. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of sleep apnea.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please confirm whether the Veteran has sleep apnea.

(b) If the Veteran does have sleep apnea, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in service or is otherwise related to service.

(b) If the Veteran does have sleep apnea, please state whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's service connected disabilities caused the Veteran's sleep apnea.

(c) If the Veteran does have sleep apnea, please state whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's service connected disabilities aggravated the Veteran's sleep apnea beyond the natural progression of the disease.

If the clinician finds that the Veteran's sleep apnea was worsened beyond normal progression (aggravated) by a service-connected disability, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected disability.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including May 2013 VA treatment records discussing obstructive sleep apnea and a sleep study.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

11. If the examination and opinion requested in Item (2) is supportive of a grant of service connection for a cervical spine condition, send the Veteran's claims file to an appropriate clinician for the issuance of a medical opinion as to the nature and etiology of any condition of the left upper extremity.  If the clinician determines that an examination is necessary, one should be scheduled.  The claims file, including a copy of this remand, must be made available to and be reviewed by the specialist.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following, 

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine condition caused a condition of the left upper extremity.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine condition aggravated a condition of the left upper extremity beyond the natural progression of the disease.

If the clinician finds that a condition of the left upper extremity was worsened beyond normal progression (aggravated) by a cervical spine condition, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the cervical spine condition.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including a January 2016 VA treatment record wherein the Veteran was assessed with cervical radiculopathy after complaining of left-sided neck pain radiating down the lateral aspect of his left upper extremity.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

12. After Item (1) has been completed to the extent possible, schedule the Veteran for a VA eye examination with an appropriate clinician.  The Veteran's claims folder should be made available to and be reviewed by the clinician in conjunction with the examination. Any disability benefits questionnaires (DBQs) deemed relevant by the clinician should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

The clinician should comment upon whether: 

(a) The Veteran currently has a diagnosis of glaucoma;
   
(b) Whether the Veteran currently has a visual field defect; and
		
(c) If the Veteran has a current visual field defect, whether said defect can be attributable to glaucoma or the Veteran's service-connected disability of open-angle glaucoma suspect.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the clinician cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

13. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


